          Case 2:21-cv-00111-GMB Document 1 Filed 01/22/21 Page 1 of 2                                  FILED
                                                                                               2021 Jan-25 AM 11:23
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


           IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

JOSHUA MILLER,                             §
                                           §
      Plaintiff,                           §            CIVIL ACTION NO.:
                                           §
v.                                         §            CV-20-903275
                                           §
WAL-MART STORES EAST, LP,                  §
                                           §
      Defendants.                          §
                                           §

                            NOTICE OF FILING OF REMOVAL

       Pursuant to 28 U.S.C. § 1446(d), Defendant Walmart Stores East, LP, hereby gives notice

of the filing of a Notice of Removal to the United State District Court for the Northern District of

Alabama, Southern Division, for the above-styled cause. Attached hereto and made a part hereof

is a copy of said Notice of Removal. A copy of the actual submission has not yet been provided to

the undersigned, but once the true copy is available, this Notice will be supplemented.



                                               Respectfully Submitted,


                                               /s/ Julie D. Pearce
                                               Julie D. Pearce (PEA032)
                                               Michael J. Marable (MAR223)
                                               Attorneys for Defendant
                                               Wal-Mart Stores East, L.P.

OF COUNSEL:
GAINES, GAULT, HENDRIX, PC
361 Summit Blvd., Suite 200
Birmingham, Alabama 35243
205-980-5888
jpearce@ggh-law.com
mmarable@ggh-law.com




                                                 1
          Case 2:21-cv-00111-GMB Document 1 Filed 01/22/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served electronically
upon the following counsel of record who are AlaFile registrant(s) and on all other counsel of record
or pro se parties by, placing the same in the U.S. Mail, first class postage pre-paid and properly
addressed as follows, on this the 22nd day of January, 2021.

 Al Jones
 The Law Offices of Attorney Al Jones
 & Associates, P.C.
 2626 7th Street
 Tuscaloosa, Alabama 35401




                                                      /s/ Julie D. Pearce
                                                      OF COUNSEL




                                                 2
